 



Exhibit 10.27
SALARY CONTINUATION PLAN AGREEMENT
     THIS AGREEMENT is made and entered into this 1st day of March, 1997 by and
among Reliv International, Inc., an Illinois corporation (hereinafter referred
to as the “Company”) and Steven G. Hastings, and individual residing in
Chesterfield, Missouri (“Executive”)
     WHEREAS, the Executive is employed by the Company and is a key executive of
the Company;
     WHEREAS, the Company recognizes the significant value to the Company of the
continued services of Executive to the Company and wishes to encourage his
continued employment;
     WHEREAS, the Executive wishes to be assured that he will be entitled to a
certain amount of compensation for a definite period of time from and after his
retirement from active service with the Company or that his family will be
entitled to such compensation from and after his death either while in the
employ of the Company or within ten years of his retirement from the service of
the Corporation;
     WHEREAS, the parties hereto wish to provide the terms and conditions upon
which the Company shall pay such additional compensation to the Executive after
his retirement or to his family after his death.
     NOW, THEREFORE, in consideration of the premises and of the terms,
covenants and conditions hereinafter contained, the parties hereto agree as
follows:
1. Definitions.
     1.1 “Cause” shall mean and include (a) any cause for termination pursuant
to an employment agreement among Executive and the Company or (b) if there shall
be no employment agreement among Executive and the Company in effect:

  (1)   Any failure by Executive to perform his duties, responsibilities or
obligations as an employee of the Company in a faithful and diligent manner or
with reasonable care and the failure by Executive to cure such failure within
10 days after notice thereof shall have been given to Executive by the Company;
or     (2)   Commission by Executive of any material act of dishonesty as an
employee of the Company or of disloyalty to the Company, or of any

 



--------------------------------------------------------------------------------



 



      wrongful or unauthorized appropriation, taking or misuse of funds,
property or business opportunities of the Company.

     1.2 “Eligible Termination” shall mean and include the termination of
Executive’s employment by the Company (a) prior to the Eligibility Date by act
of the Company without cause, (b) after the Eligibility Date for any reason
other than termination of Executive’s employment by the Company for cause,
including without limitation, (I) the retirement of Executive by written notice
to the Company, (ii) the death of Executive or (iii) the termination of
Executive’s employment by the Company without cause.
     1.3 “Eligibility Date” shall mean the date on which Executive shall have
attained the age of fifty-five (55) and shall have been employed by the Company
on a full time basis for a continuous period of fifteen (15) years.
     1.4 “Commencement Date” shall mean (i) if Executive’s employment by the
Company shall have terminated prior to the Eligibility Date, the first day of
the month immediately following the Eligibility Date or (ii) if Executive’s
employment by the Company shall terminate after the Eligibility Date, the first
day of the month immediately following the date of such termination.
2. Salary Continuation Payments.
     2.1 In the event of the termination of Executive’s employment by the
Company and subject to the terms and conditions hereof and the condition that
the termination of Executive’s employment by the Company shall be an Eligible
Termination, the Company agrees that, commencing on the Commencement Date and on
the first day of each month thereafter for a total of 120 months, the Company
shall pay to Executive as additional and deferred compensation the amount set
forth on Exhibit A hereto.
     2.2 Subject to and on the terms and conditions provided herein, the Company
agrees that, in the event of the Executive’s death after the date of his
Retirement but prior to the expiration of 120 months after the Commencement
Date, the Company will continue to make the payments provided for in paragraph
1.1 hereof for the remainder of such 120 month period to the Executive’s then
living designated beneficiary, if any, for his or her life; if no beneficiary
has been designated, or after the death of such beneficiary, then such payments
shall be made to the then living children of Executive, if any, in equal shares,
for their joint and survivor lives; and, if none, or after their respective
joint and survivor lives, any balance thereof to the Estate of the Executive.
3. Requirement of Continued Employment and Service. The obligation of the
Company to make the payments provided for herein shall be subject to the
requirements and prior conditions that:

2



--------------------------------------------------------------------------------



 



     3.1 Executive shall remain in the employment with the Company from the date
hereof to the date of Retirement; provided, however, that this condition shall
not apply to any termination of Executive’s employment with the Company by
action of the Company without cause. If Executive’s employment with the Company
is terminated prior to the date of Retirement for any reason other than
termination by the Company without cause (including without limitation
termination by the Company for cause, termination by act of the Executive or
death of the Executive), this Agreement shall thereupon terminate and the
Company shall have no further obligation hereunder.
     3.2 Executive shall, so long as he remains in the full-time employment with
the Company, devote substantially all of his time, skill, diligence and
attention to the business of the Company and will not actively engage, either
directly or indirectly, in any business or other activity which is or may be
deemed to be in any way competitive with or adverse to the best interests of the
Company.
4. Post-Retirement Covenants.
     4.1 Executive covenants and agrees that, as consideration for the
agreements of the Company contained herein and as a condition to the performance
by the Company of its obligations hereunder, for a two year period from and
after the termination of his employment with the Company for any reason other
than his death while in the employ of the Company, and for the entire time that
Executive shall be entitled to receive any benefits hereunder after the date of
his Retirement, he will not, without the express prior written consent of the
Company, engage in, become interested, directly or indirectly, as a sole
proprietor, partner, more than 5% shareholder, nor become associated with, in
the capacity of an employee, distributor, director, officer, principal, agent or
in any other capacity whatsoever, any enterprise conducting business in any
country in which the Company, or its affiliates, shall conduct business, which
enterprise is, or may be deemed to be, competitive with any business carried on
by the Company as of the date of the termination of Executive’s employment or
his Retirement.
     4.2 In the event of any breach by Executive of the covenants contained in
this paragraph, the Board of Directors of the Company shall direct that any
unpaid balance of any payments to the Executive under this Agreement be
suspended, and shall thereupon notify the Executive of such suspension, in
writing. If the Board of Directors of the Company shall determine that said
breach by the Executive has continued for a period of one month following the
notification of such suspension, all rights of Executive and his beneficiaries
under this Agreement, including rights to further payments hereunder, shall
thereupon terminate.

3



--------------------------------------------------------------------------------



 



5. No Employment Contract or Trust; Insurance
     5.1 Nothing contained herein shall be construed to be a contract of
employment for any term of years, no as conferring upon Executive the right to
continue in the employ of the Company in his present capacity, or in any other
capacity. It is expressly understood by the parties that this Agreement relates
exclusively to additional compensation for Executive’s services, which
compensation is payable after his Retirement from active service with the
Company, and is not intended to be an employment contract.
     5.2 Nothing contained in this Agreement, and no action taken pursuant to
the provisions hereof by either party hereto, shall create, nor be construed to
create, a trust of any kind, or a fiduciary relationship between the Company and
the Executive, his designated beneficiary, other beneficiaries of the Executive
or any other person.
     5.3 The payments to Executive or his designated beneficiary or any other
beneficiary hereunder shall be made from assets which shall continue for all
purposes to be a part of the general assets of the Company and no person shall
have, by virtue of the provisions of this Agreement, any interest in such
assets. To the extent that any person acquires the right to receive payments
from the Company under the provisions hereof, such right shall be no greater
than the right of any unsecured general creditor of the Company.
     5.4 In the event that, in its sole discretion, the Company shall purchase
or maintain an insurance policy or policies insuring the life of the Executive
to allow the Company to recover the cost of providing the benefits, in whole or
in part, hereunder, neither the Executive, his designated beneficiary nor any
other beneficiary shall have any rights whatsoever therein; the Company shall be
the sole owner and beneficiary of any such policy or policies and shall possess
and may exercise all incidents of ownership therein.
6. No Assignment. Neither the Executive, his designated beneficiary nor any
other beneficiary under this Agreement shall have any power or right to
transfer, assign, anticipate, hypothecate or otherwise encumber any part or all
of the amounts payable by the Company hereunder, nor shall such amounts be
subject to seizure by an creditor of any such beneficiary, by a proceeding at
law or in equity, and no such benefit shall be transferable by operation of law
in the event of the bankruptcy, insolvency or death of Executive, his spouse,
his designated beneficiary or any other beneficiary hereunder. Any such
attempted assignment or transfer shall be void and shall terminate this
Agreement, and the Company shall have no further liability hereunder.
7. Named Fiduciary.
     7.1 The Company is hereby designated as the named fiduciary under this
Agreement. The named fiduciary shall have the authority to control and manage
the operation and

4



--------------------------------------------------------------------------------



 



administration of this Agreement, and it shall be responsible for establishing
and carrying out a funding policy and method consistent with the objectives of
this Agreement.
     7.2 The Company shall make all determinations as to rights to benefits
under this Agreement. Any decision by the Company denying a claim by the
Executive or his beneficiary for benefits under this Agreement shall be stated
in writing and delivered or mailed to the Executive or such beneficiary. Such
decision shall set forth the specific reasons for the denial, written to the
best of the Company’s ability in a manner that may be understood without legal
or actuarial counsel. In addition, the Company shall afford a reasonable
opportunity to the Executive or such beneficiary for a full and fair review of
the decision denying the claim.
     7.3 Subject to the foregoing, the Board of Directors of the Company shall
have the full power and authority to interpret, construe and administer this
Agreement. The interpretation and administration of this Agreement by the Board
of Directors of the Company, and any action taken hereunder, shall be binding
and conclusive upon all parties in interest. No member of the Board of Directors
of the Company shall, in any event, be liable to any person for any action taken
or omitted to be taken in connection with the interpretation, construction or
administration of this Agreement, so long as such action or omission to act is
made in good faith.
8. Notices.
     8.1 Any notice, demand, consent, service or other communication required or
permitted to be given under this Agreement shall be in writing and addressed to
the party at its address stated below:

     
If to the Company
  Reliv International, Inc.
 
  136 Chesterfield Industrial Boulevard
 
  Chesterfield, MO
 
   
If to Executive
  At the Executive’s address on the records of
 
  the Company

     Any party may change the address to which notices to it shall be sent
hereunder by giving a proper notice of such change of address to the other party
hereunder.
     8.2 Notices may be delivered by hand, registered mail, or fax and shall be
deemed to have been received as follows:
     8.2.1 If delivered by hand, at the time of delivery to a responsible person
at the address for the party;

5



--------------------------------------------------------------------------------



 



     8.2.2 If sent by fax, at the time of confirmation of transmission provided
a confirmation copy is sent by mail or registered mail within twenty-four hours
after the transmission; or,
     8.2.3 If sent by registered mail, at the time of delivery or at the time of
attempted delivery in the case delivery cannot be completed due to no fault of
the sender.
If the time of such deemed receipt as provided above is not during the customary
business hours of the party, the notice shall be deemed to have been received at
10:00 a.m. at the place of delivery on the first customary day of business
thereafter.
9. Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors in interest and,
to the extent permitted herein, their assigns.
10. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law. If
any paragraph of this Agreement shall be unenforceable or invalid under
applicable law, such provision shall be ineffective only to the extent and
duration of such unenforceability or invalidity and the remaining substance of
such provision and the remaining paragraphs of this Agreement shall in such
event continue to be binding and in full force and effect.
11. Waivers. Nor failure by a party to exercise any of such party’s rights
hereunder or to insist upon strict compliance with respect to any obligation
hereunder, and no custom or practice of the parties at variance with the terms
hereof, shall constitute a waiver by any party to demand exact compliance with
the terms hereof. Waiver by any party of any particular default by any other
party shall not affect or impair such party’s rights in respect to any
subsequent default of the same or of a different nature, nor shall any delay or
omission of any party to exercise any right arising from any default by any
other party affect or impair such party’s rights as to such default or any
subsequent default.
12. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
prior written or oral negotiations, representations, inducements,
understandings, commitments, contracts or agreements. This Agreement may not be
amended or modified except by a written instrument signed by the parties hereto.
13. Governing Law. This Agreement shall be governed by, and shall be construed
and enforced in all respects in accordance with, the laws of the State of
Illinois.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  RELIV INTERNATIONAL, INC.    
 
           
 
  By   /s/ David G. Kreher    
 
           
 
                /s/ Steven G. Hastings                   Steven G. Hastings    

7



--------------------------------------------------------------------------------



 



SALARY CONTINUATION PLAN AGREEMENT
EXHIBIT A
S. HASTINGS

          AGE AT DATE OF     ELIGIBLE TERMINATION   MONTHLY PAYMENTS
          55
  $ 3,358  
          56
  $ 3,753  
          57
  $ 4,192  
          58
  $ 4,680  
          59
  $ 5,223  
          60
  $ 5,828  
          61
  $ 6,498  
          62
  $ 7,241  
          63
  $ 8,013  
          64
  $ 8,868  
          65
  $ 9,814  

8